Citation Nr: 0211405	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for neck disorder 
claimed as secondary to the service connected disability of 
compression fracture, T6, T7, and T8, with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969 and from June 1976 to May 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied service connection for neck disorder as secondary to 
the service connected disability of compression fracture, T6, 
T7, and T8, with traumatic arthritis and did not reopen a 
claim for service connection for hearing loss.

The Board remanded the veteran's claims in January 2001.  In 
a February 2002 rating decision, the RO granted service 
connection for sensorineural hearing loss.  Consequently, the 
issue of whether this claim should be reopened and granted is 
no longer before the Board.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  The veteran's neck disorder is not related to his 
service-connected disability of "compression fracture, T6, 
T7, and T8, with traumatic arthritis".


CONCLUSION OF LAW

1.  A neck disorder is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.310(a) 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence shows that 
a disability is proximately due or the result of an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board must now 
determine if there is competent evidence to show that the 
claimed disability is in fact a secondary result of a 
service-connected disability. 

The claim may also be considered on a direct basis.  Service 
connection is granted directly for a disability resulting 
from an injury suffered or disease contracted while in active 
duty or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. 
§ § 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
(2001).  In addition, certain disorders may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2001).

In this case, it is neither contended nor shown that the 
veteran suffers from a neck disability incurred or aggravated 
during his active military service.  Rather, the veteran 
contends that his service-connected back disability has 
caused him to also suffer from a neck disorder.  After a 
review of the evidence, the Board finds that the evidence 
does not support his contentions, and that his claim for 
secondary service connection should be denied.

I.  Entitlement to Secondary Service Connection for Neck 
Disorder

The veteran's service medical records do not reflect any type 
of neck disorder diagnosis and are also void of any 
subjective complaints of neck pain by the veteran.  A July 
1998 VA treatment record stated that the veteran complained 
of neck pain.  An X-ray report from March 1998 noted 
degenerative changes and mild scoliosis of the dorsal spine 
convex to the left but was void of any diagnosis in the 
cervical spine.  

A December 1999 VA examination report listed a diagnosis of 
degenerative spondylosis of the cervical spine and mild 
degenerative disc disease C4-5 and C5-C6 including moderate 
functional loss due to pain.  In a more recent VA examination 
report of March 2001, the examiner stated that the veteran's 
x-rays revealed no evidence of any acute or old injury as 
well as no foraminal encroachment and adequately maintained 
disk spaces.  The examiner opined that there were "little 
objective findings on physical examination or on x-ray 
examination to support [the veteran's] subjective complaints 
of neck pain."  The examiner also noted that veteran's 
complaints are in no way related to his service-connected 
compression fracture, T6, T7, and T8, with traumatic 
arthritis.   

The Board acknowledges the veteran's complaints that he 
suffers from a neck pain.  However, the veteran has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the relationship 
between his service-connected disability and his current neck 
disorder.  His opinion alone cannot meet the burden imposed 
by 38 C.F.R. § 3.310 with respect to the relationship between 
his current symptoms and his service-connected disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In weighing the competent medical evidence of record 
concerning the claimed relationship between the current neck 
disorder and a service-connected disability, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection of neck disorder 
as secondary to his service-connected back disability.  The 
VA examiner stated in the March 2001 examination report that 
there was no evidence of an acute or old neck injury.  The 
examiner also opined that there was no relation between the 
veteran's complaints of neck pain and his service-connected 
back disability.  VA treatment records do not provide an 
opinion as to the etiology of the veteran's neck pain.  The 
record also does not show that the veteran's neck disability 
was incurred in or aggravated by service.  Since evidence of 
the veteran's neck disability did not occur until many years 
following his separation from service, it cannot be presumed 
that his neck condition was incurred during service.  See 38 
C.F.R. §§ 3.307, 3.309.  The Board finds that the veteran's 
claim for service connection of a neck disorder must be 
denied.

II.  VCAA

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

After review of the record, the Board finds that the RO 
advised the veteran of the evidence necessary to support his 
claim for secondary service connection.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  The 
veteran has also been given several VA examinations.  The 
Board finds that VA's duty to assist the claimant under 
applicable provisions has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the veteran a Supplemental Statement of 
the Case dated in February 2002.  This letter notified the 
veteran of the type of evidence necessary to substantiate his 
claim.  It informed him that it would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

This case differs from Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002), in which the Court vacated 
and remanded the Board's decision for VA to obtain additional 
records, i.e., Social Security records, and noted that 
communications from VA did not meet the standard subsequently 
erected by the VCAA, in that they did not specify who is 
responsible for obtaining which evidence.  In this case, 
there is no additional development needed.  Consequently, any 
defect in such notice would not prejudice the veteran in this 
instance.  The Board finds that VA's duties to assist the 
claimant and to notify him of the evidence necessary to 
substantiate his claims has been satisfied.


ORDER

Service connection for a neck disorder as secondary to a 
service-connected disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

